




























--------------------------------------------------------------------------------



NORTHWESTERN CORPORATION


TO


THE BANK OF NEW YORK MELLON
(formerly The Bank of New York)


AND
BEATA HARVIN


As Trustees under Mortgage and
Deed of Trust, dated as of
October 1, 1945, with NorthWestern Corporation


THIRTY-NINTH SUPPLEMENTAL INDENTURE


Providing, among other things, for


First Mortgage Bonds, 3.98% Series due September 17, 2049


Dated as of September 1, 2019


 

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






THIRTY-NINTH SUPPLEMENTAL INDENTURE
THIS THIRTY-NINTH SUPPLEMENTAL INDENTURE, dated as of September 1, 2019, between
NORTHWESTERN CORPORATION, a corporation duly incorporated and existing under the
laws of the State of Delaware (hereinafter called the “Company”), having its
principal office at 3010 West 69th Street, Sioux Falls, South Dakota, 57108, and
THE BANK OF NEW YORK MELLON (formerly The Bank of New York) (hereinafter called
the “Corporate Trustee”), a corporation of the State of New York, whose
principal corporate trust office is located at 240 Greenwich Street, 7E, New
York, New York, 10286 (successor to MORGAN GUARANTY TRUST COMPANY OF NEW YORK
(formerly Guaranty Trust Company of New York)), and BEATA HARVIN, whose post
office address is c/o The Bank of New York Mellon, 240 Greenwich Street, 7E, New
York, New York, 10286 (successor to Arthur E. Burke, Karl R. Henrich, H.H.
Gould, R. Amundsen, P.J. Crowley, W.T. Cunningham, Douglas J. MacInnes, MaryBeth
Lewicki, Ming Ryan and Philip L. Watson) (said Beata Harvin being hereinafter
sometimes called the “Co-Trustee”, and the Corporate Trustee and the Co-Trustee
being hereinafter together sometimes called the “Trustees”), as Trustees under
the Mortgage and Deed of Trust, dated as of October 1, 1945 (hereinafter called
the “Mortgage” and, together with any indentures supplemental thereto, the
“Indenture”), which Mortgage was executed and delivered by The Montana Power
Company, a corporation of the State of New Jersey (hereinafter called the
“Company-New Jersey”), as indirect predecessor under the Mortgage to the Company
(the Company being successor under the Mortgage to NorthWestern Energy, L.L.C.
(hereinafter called “NorthWestern Energy”), formerly known as The Montana Power,
L.L.C., a limited liability company of the State of Montana, and NorthWestern
Energy being the successor under the Mortgage to The Montana Power Company, a
corporation of the State of Montana (hereinafter called the “Company-Montana”)),
to Guaranty Trust Company of New York and Arthur E. Burke, as Trustees, to
secure the payment of bonds issued or to be issued under and in accordance with
the provisions of the Mortgage, reference to which Mortgage is hereby made, this
instrument (hereinafter called the “Thirty-ninth Supplemental Indenture”) being
supplemental thereto;
WHEREAS, by the Mortgage, the Company-New Jersey covenanted that it would
execute and deliver such supplemental indenture or indentures and such further
instruments and do such further acts as might be necessary or proper to carry
out more effectually the purposes of the Indenture and to make subject to the
lien of the Indenture any property thereafter acquired, made or constructed and
intended to be subject to the lien thereof; and
WHEREAS, the Company-New Jersey executed and delivered to the Trustees its First
Supplemental Indenture, dated as of May 1, 1954 (hereinafter called the “First
Supplemental Indenture”), and its Second Supplemental Indenture, dated as of
April 1, 1959 (hereinafter called the “Second Supplemental Indenture”); and
WHEREAS, the Company-New Jersey was merged into the Company-Montana on November
30, 1961, and to evidence the succession of the Company-Montana to the
Company-New Jersey for purposes of the bonds and the Indenture and the
assumption by the Company-Montana of the covenants and conditions of the
Company-New Jersey in the bonds and in the Indenture contained and to enable the
Company-Montana to have and exercise the powers and rights of the Company-New
Jersey under the Indenture in accordance with the terms thereof, the


1

--------------------------------------------------------------------------------





Company-Montana executed and delivered to the Trustees its Third Supplemental
Indenture, dated as of November 30, 1961 (hereinafter called the “Third
Supplemental Indenture”); and
WHEREAS, the Company-Montana executed and delivered to the Trustees its Fourth
Supplemental Indenture, dated as of April 1, 1970 (hereinafter called the
“Fourth Supplemental Indenture”); its Fifth Supplemental Indenture, dated as of
April 1, 1971 (hereinafter called the “Fifth Supplemental Indenture”); its Sixth
Supplemental Indenture, dated as of March 1, 1974 (hereinafter called the “Sixth
Supplemental Indenture”); its Seventh Supplemental Indenture, dated as of
December 1, 1974 (hereinafter called the “Seventh Supplemental Indenture”); its
Eighth Supplemental Indenture, dated as of July 1, 1975 (hereinafter called the
“Eighth Supplemental Indenture”); its Ninth Supplemental Indenture, dated as of
December 1, 1975 (hereinafter called the “Ninth Supplemental Indenture”); its
Tenth Supplemental Indenture, dated as of January 1, 1979 (hereinafter called
the “Tenth Supplemental Indenture”); its Eleventh Supplemental Indenture, dated
as of October 1, 1983 (hereinafter called the “Eleventh Supplemental
Indenture”); its Twelfth Supplemental Indenture, dated as of January 1, 1984
(hereinafter called the “Twelfth Supplemental Indenture”); its Thirteenth
Supplemental Indenture, dated as of December 1, 1991 (hereinafter called the
“Thirteenth Supplemental Indenture”); its Fourteenth Supplemental Indenture,
dated as of January 1, 1993 (hereinafter called the “Fourteenth Supplemental
Indenture”); its Fifteenth Supplemental Indenture, dated as of March 1, 1993
(hereinafter called the “Fifteenth Supplemental Indenture”); its Sixteenth
Supplemental Indenture, dated as of May 1, 1993 (hereinafter called the
“Sixteenth Supplemental Indenture”); its Seventeenth Supplemental Indenture,
dated as of December 1, 1993 (hereinafter called the “Seventeenth Supplemental
Indenture”); its Eighteenth Supplemental Indenture, dated as of August 5, 1994
(hereinafter called the “Eighteenth Supplemental Indenture”); its Nineteenth
Supplemental Indenture, dated as of December 16, 1999 (hereinafter called the
“Nineteenth Supplemental Indenture”); and its Twentieth Supplemental Indenture,
dated as of November 1, 2001 (hereinafter called the “Twentieth Supplemental
Indenture”); and
WHEREAS, the Company-Montana was merged into NorthWestern Energy (under its then
name, The Montana Power, L.L.C.) on February 13, 2002; and to evidence the
succession of NorthWestern Energy (under its then name, The Montana Power,
L.L.C.) to the Company-Montana for purposes of the bonds and the Indenture and
the assumption by NorthWestern Energy (under its then name, The Montana Power,
L.L.C.) of the covenants and conditions of the Company-Montana in the bonds and
in the Indenture contained and to enable NorthWestern Energy (under its then
name, The Montana Power, L.L.C.) to have and exercise the powers and rights of
the Company-Montana under the Indenture in accordance with the terms thereof,
NorthWestern Energy (under its then name, The Montana Power, L.L.C.) executed
and delivered to the Trustees its Twenty-first Supplemental Indenture, dated as
of February 13, 2002 (hereinafter called the “Twenty-first Supplemental
Indenture”); and
WHEREAS, NorthWestern Energy changed its name from The Montana Power, L.L.C. to
NorthWestern Energy, L.L.C. on March 19, 2002; and
WHEREAS, NorthWestern Energy transferred, subject to the Lien of the Indenture,
substantially all of the Mortgaged and Pledged Property as an entirety to the
Company on November 20, 2002 (the “Transfer Date”), and to evidence the
succession of the Company to NorthWestern Energy for purposes of the bonds and
the Indenture and the assumption by the


2

--------------------------------------------------------------------------------





Company of the covenants and conditions of NorthWestern Energy in the bonds and
in the Indenture contained and to enable the Company to have and exercise the
powers and rights of NorthWestern Energy under the Indenture in accordance with
the terms thereof, the Company executed and delivered to the Trustees its
Twenty-second Supplemental Indenture, dated as of November 15, 2002 (hereinafter
called the “Twenty-second Supplemental Indenture”); and
WHEREAS, the Company executed and delivered to the Trustees its Twenty-third
Supplemental Indenture, dated as of February 1, 2003 (hereinafter called the
“Twenty-third Supplemental Indenture”); its Twenty-fourth Supplemental
Indenture, dated as of November 1, 2004 (hereinafter called the “Twenty-fourth
Supplemental Indenture”); its Twenty-fifth Supplemental Indenture, dated as of
April 1, 2006 (hereinafter called the “Twenty-fifth Supplemental Indenture”);
its Twenty-sixth Supplemental Indenture, dated as of September 1, 2006
(hereinafter called the “Twenty-sixth Supplemental Indenture”); its
Twenty-seventh Supplemental Indenture, dated as of March 1, 2009 (hereinafter
called the “Twenty-seventh Supplemental Indenture”); its Twenty-eighth
Supplemental Indenture, dated as of October 1, 2009 (hereinafter called the
“Twenty-eighth Supplemental Indenture”); its Twenty-ninth Supplemental
Indenture, dated as of May 1, 2010 (hereinafter called the “Twenty-ninth
Supplemental Indenture”); its Thirtieth Supplemental Indenture, dated as of
August 1, 2012 (hereinafter called the “Thirtieth Supplemental Indenture”); its
Thirty-first Supplemental Indenture, dated as of December 1, 2013 (hereinafter
called the “Thirty-first Supplemental Indenture”); its Thirty-second
Supplemental Indenture, dated as of November 1, 2014 (hereinafter called the
“Thirty-second Supplemental Indenture”); its Thirty-third Supplemental
Indenture, dated as of November 1, 2014 (hereinafter called the “Thirty-third
Supplemental Indenture”); its Thirty-fourth Supplemental Indenture, dated as of
January 1, 2015 (hereinafter called the “Thirty-fourth Supplemental Indenture”);
its Thirty-fifth Supplemental Indenture, dated as of June 1, 2015 (hereinafter
called the “Thirty-fifth Supplemental Indenture”); its Thirty-sixth Supplemental
Indenture, dated as of August 1, 2016 (hereinafter called the “Thirty-sixth
Supplemental Indenture”); its Thirty-seventh Supplemental Indenture, dated as of
November 1, 2017 (hereinafter called the “Thirty-seventh Supplemental
Indenture”); and its Thirty-eighth Supplemental Indenture, dated as of June 1,
2019 (hereinafter called the “Thirty-eighth Supplemental Indenture”); and
WHEREAS, the Mortgage and the First, Second, Third, Fourth, Fifth, Sixth,
Seventh, Eighth, Ninth, Tenth, Eleventh, Twelfth, Thirteenth, Fourteenth,
Fifteenth, Sixteenth, Seventeenth, Eighteenth, Nineteenth, Twentieth,
Twenty-first, Twenty-second, Twenty-third, Twenty-fourth, Twenty-fifth,
Twenty-sixth, Twenty-seventh, Twenty-eighth, Twenty-ninth, Thirtieth,
Thirty-first, Thirty-second, Thirty-third, Thirty-fourth, Thirty-fifth,
Thirty-sixth, Thirty-seventh, and Thirty-eighth Supplemental Indentures were
recorded in the official records of various counties and states as required by
the Indenture; and
WHEREAS, the Company expects to record this Thirty-ninth Supplemental Indenture
in the official records of various counties and states as required by the
Indenture; and
WHEREAS, an instrument dated March 15, 1955 was executed by the Company-New
Jersey appointing Karl R. Henrich as Co-Trustee in succession to said Arthur E.
Burke, resigned, under the Mortgage and by Karl R. Henrich accepting the
appointment as Co-Trustee under the


3

--------------------------------------------------------------------------------





Mortgage in succession to said Arthur E. Burke, which instrument was recorded in
various counties in the states of Montana, Idaho and Wyoming; and
WHEREAS, an instrument dated June 29, 1962 was executed by the Company-Montana
appointing H.H. Gould as Co-Trustee in succession to said Karl R. Henrich,
resigned, under the Mortgage and by H.H. Gould accepting the appointment as
Co-Trustee under the Mortgage in succession to said Karl R. Henrich, which
instrument was recorded in various counties in the states of Montana, Idaho and
Wyoming; and
WHEREAS, an instrument dated June 22, 1973 was executed by the Company-Montana
appointing R. Amundsen as Co-Trustee in succession to said H.H. Gould, resigned,
under the Mortgage and by R. Amundsen accepting the appointment as Co-Trustee
under the Mortgage in succession to said H.H. Gould, which instrument was
recorded in various counties in the states of Montana, Idaho and Wyoming; and
WHEREAS, an instrument dated July 1, 1986 was executed by the Company-Montana
appointing P.J. Crowley as Co-Trustee in succession to said R. Amundsen,
resigned, under the Mortgage and by P.J. Crowley accepting the appointment as
Co-Trustee under the Mortgage in succession to said R. Amundsen, which
instrument was recorded in various counties in the states of Montana, Idaho and
Wyoming; and
WHEREAS, by the Eighteenth Supplemental Indenture, the Company-Montana appointed
(i) W.T. Cunningham as Co-Trustee in succession to said P.J. Crowley, resigned,
under the Mortgage and W.T. Cunningham accepted the appointment as Co-Trustee
under the Mortgage in succession to said P.J. Crowley, and (ii) The Bank of New
York Mellon as Corporate Trustee in succession to Morgan Guaranty Trust Company
of New York, resigned, under the Mortgage and The Bank of New York Mellon
accepted the appointment as Corporate Trustee under the Mortgage in succession
to said Morgan Guaranty Trust Company of New York, which supplemental indenture
was recorded in various counties in the states of Montana, Idaho and Wyoming;
and
WHEREAS, an instrument dated March 29, 1999 was executed by the Company-Montana
appointing Douglas J. MacInnes as Co-Trustee in succession to said W.T.
Cunningham, resigned, under the Mortgage and by Douglas J. MacInnes accepting
the appointment as Co-Trustee under the Mortgage in succession to said W.T.
Cunningham, which instrument was recorded in various counties in the states of
Montana, Idaho and Wyoming; and
WHEREAS, by the Twenty-third Supplemental Indenture, the Company appointed
MaryBeth Lewicki as Co-Trustee in succession to said Douglas J. MacInnes,
removed, under the Mortgage and MaryBeth Lewicki accepted the appointment as
Co-Trustee under the Mortgage in succession to said Douglas J. MacInnes; and
WHEREAS, by the Twenty-fifth Supplemental Indenture, the Company appointed Ming
Ryan as Co-Trustee in succession to said MaryBeth Lewicki, removed, under the
Mortgage and Ming Ryan accepted the appointment as Co-Trustee under the Mortgage
in succession to said Mary Beth Lewicki; and


4

--------------------------------------------------------------------------------





WHEREAS, by the Thirtieth Supplemental Indenture, the Company appointed Philip
L. Watson as Co-Trustee in succession to said Ming Ryan, removed, under the
Mortgage and Philip L. Watson accepted the appointment as Co-Trustee under the
Mortgage in succession to said Ming Ryan; and
WHEREAS, by the Thirty-fifth Supplemental Indenture, the Company appointed Beata
Harvin as Co-Trustee in succession to said Philip L. Watson, removed, under the
Mortgage and Beata Harvin accepted the appointment as Co-Trustee under the
Mortgage in succession to said Philip L. Watson; and
WHEREAS, the Company-New Jersey, the Company-Montana or the Company has
heretofore issued, in accordance with the provisions of the Mortgage, the
following series of First Mortgage Bonds:
Series
Principal Amount Issued
Principal Amount Outstanding
2-7/8% Series due 1975
$40,000,000
NONE
3-1/8% Series due 1984
6,000,000


NONE
4-1/2% Series due 1989
15,000,000


NONE
8-1/4% Series due 1974
30,000,000


NONE
7-1/2% Series due 2001
25,000,000


NONE
8-5/8% Series due 2004
60,000,000


NONE
8-3/4% Series due 1981
30,000,000


NONE
9.60% Series due 2005
35,000,000


NONE
9.70% Series due 2005
65,000,000


NONE
9-7/8% Series due 2009
50,000,000


NONE
11-3/4% Series due 1993
75,000,000


NONE
10/10-1/8% Series due 2004/2014
80,000,000


NONE
8-1/8% Series due 2014
41,200,000


NONE
7.70% Series due 1999
55,000,000


NONE
8-1/4% Series due 2007
55,000,000


NONE
8.95% Series 2022
50,000,000


NONE
Secured Medium-Term Notes
68,000,000


NONE
7% Series due 2005
50,000,000


NONE
6-1/8% Series due 2023
90,205,000


NONE
5.90% Series due 2023
80,000,000


NONE
0% Series due 1999
210,321,007


NONE
7.30% Series due 2006
150,000,000


NONE
Collateral (2002) Series due 2006
280,000,000


NONE
Collateral (2004) Series A due 2009
90,000,000


NONE
Collateral (2004) Series B due 2011
72,000,000


NONE
Collateral (2004) Series C due 2014
161,000,000


NONE
4.65% Series due 2023 (Twenty-seventh)
170,205,000


NONE
6.04% Series due 2016 (Twenty-eighth)
150,000,000


NONE
6.34% Series due 2019 (Twenty-ninth)
250,000,000


NONE



5

--------------------------------------------------------------------------------





5.71% Series due 2039 (Thirtieth)
55,000,000


55,000,000


5.01% Series due 2025 (Thirty-first)
161,000,000


161,000,000


4.15% Series due 2042 (Thirty-second)
60,000,000


60,000,000


4.30% Series due 2052 (Thirty-third)
40,000,000


40,000,000


3.99% Series due 2028 (Thirty-fourth)
35,000,000


35,000,000


4.85% Series due 2043 (Thirty-fifth)
15,000,000


15,000,000


4.176% Series due 2044 (Thirty-sixth)
450,000,000


450,000,000


3.11% Series due 2025 (Thirty-seventh)
75,000,000


75,000,000


4.11% Series due 2045 (Thirty-eighth)
125,000,000


125,000,000


2.00% Series due 2023 (Thirty-ninth)
144,660,000


144,660,000


4.03% Series due 2047 (Fortieth)
250,000,000


250,000,000


3.98% Series due 2049 (Forty-first)
50,000,000


50,000,000



which bonds are also hereinafter sometimes called “Bonds of the First through
Forty-first Series”, respectively; and
WHEREAS, Section 8 of the Mortgage provides that the form of each series of
bonds (other than the First Series) issued thereunder and of the coupons to be
attached to coupon bonds of such series shall be established by Resolution of
the Board of Directors of the Company and that the form of such series, as
established by said Board of Directors, shall specify the descriptive title of
the bonds and various other terms thereof, and may also contain such provisions
not inconsistent with the provisions of the Indenture as the Board of Directors
may, in its discretion, cause to be inserted therein expressing or referring to
the terms and conditions upon which such bonds are to be issued and/or secured
under the Indenture; and
WHEREAS, Section 120 of the Mortgage provides, among other things, that any
power, privilege or right expressly or impliedly reserved to or in any way
conferred upon the Company by any provision of the Indenture, whether such
power, privilege or right is in any way restricted or is unrestricted, may be in
whole or in part waived or surrendered or subjected to any restriction if at the
time unrestricted or to additional restriction if already restricted, and the
Company may enter into any further covenants, limitations or restrictions for
the benefit of any one or more series of bonds issued thereunder; or the Company
may cure any ambiguity contained therein or in any supplemental indenture or
correct or supplement any provision therein or in any supplemental indenture
which may be defective or inconsistent with any other provision therein or in
any supplemental indenture; or the Company may make other changes to the
provisions thereof or of any supplemental indenture or add new provisions
thereto or to any supplemental indenture or eliminate provisions therefrom or
from any supplemental indenture, provided that the same does not adversely
affect the interests of the holders of any of the bonds then Outstanding in any
material respect; or the Company may (in lieu of establishment by Resolution as
provided in Section 8 of the Mortgage) establish the terms and provisions of any
series of bonds other than the First Series; each by an instrument in writing
executed and acknowledged by the Company in such manner as would be necessary to
entitle a conveyance of real estate to record in all of the states in which any
property at the time subject to the lien of the Indenture shall be situated; and
WHEREAS, the Company now desires to create a new series of bonds (Bonds of the
Forty-second Series (as defined below)) and (pursuant to the provisions of
Section 120 of the


6

--------------------------------------------------------------------------------





Mortgage) to add to its covenants and agreements contained in the Mortgage
certain other covenants and agreements to be observed by it and to alter and
amend in certain respects the covenants and provisions contained in the
Indenture; and
WHEREAS, the execution and delivery by the Company of this Thirty-ninth
Supplemental Indenture, and the terms of the Bonds of the Forty-second Series,
hereinafter referred to, have been duly authorized by the Board of Directors of
the Company by appropriate Resolutions of said Board of Directors.
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
That the Company, in consideration of the premises and of $1.00 to it duly paid
by the Trustees at or before the ensealing and delivery of these presents, the
receipt whereof is hereby acknowledged, and in further evidence of assurance of
the estate, title and rights of the Trustees and in order further to secure the
payment of both the principal of and interest and premium, if any, on the bonds
from time to time issued under the Indenture, according to their tenor and
effect and the performance of all the provisions of the Indenture (including any
modification made as in the Mortgage provided) and of said bonds, and to confirm
the lien of the Mortgage, as heretofore supplemented, on certain after-acquired
property, hereby grants, bargains, sells, releases, conveys, assigns, transfers,
mortgages, pledges, sets over and confirms (subject, however, to Excepted
Encumbrances as defined in Section 6 of the Mortgage, as heretofore
supplemented) unto Beata Harvin, Co-Trustee, and (to the extent of its legal
capacity to hold the same for the purposes hereof) to The Bank of New York
Mellon, the Corporate Trustee, as Trustees under the Indenture, and to their
successor or successors in said trust, and to said Trustees and their successors
and assigns forever, all the following described properties of the Company
located in the State of Montana, namely:


Gallatin County, MT
TOWNSHIP 1 NORTH-RANGE 18 EAST, MPM
Midway Substation Site (NWE E-1247-19)
Section 27: Tract 1 of Certificate of Survey No 2746A, situated in the NW4 and
SW4 of said Section.
(Recording Reference: Warranty Deed recorded on July 11, 2019 as Document No.
2650045)


Together with all other property, real, personal and mixed, of the kind or
nature specifically mentioned in the Mortgage, as heretofore supplemented, or of
any other kind or nature (whether or not located in the State of Montana),
acquired by the Company after the date of the execution and delivery of the
Mortgage, as heretofore supplemented (except any herein or in the Mortgage, as
heretofore supplemented, expressly excepted), now owned or, subject to the
provisions of subsection (I) of Section 87 of the Mortgage, as heretofore
supplemented, hereafter acquired by the Company (by purchase, consolidation,
merger, donation, construction, erection or in any other way) and wheresoever
situated, including (without in anywise limiting or impairing by the enumeration
of the same the scope and intent of the foregoing, or of any general description
contained in the Indenture) all lands, power sites, flowage rights, water
rights, water locations, water appropriations, ditches, flumes, reservoirs,
reservoir sites, canals, raceways,


7

--------------------------------------------------------------------------------





dams, dam sites, aqueducts and all other rights or means for appropriating,
conveying, storing and supplying water; all rights of way and roads; all plants
for the generation of electricity by steam, water and/or other power; all
powerhouses, gas plants, street lighting systems, standards and other equipment
incidental thereto, telephone, radio and television systems, air-conditioning
systems and equipment incidental thereto, water works, water systems, steam heat
and hot water plants, substations, lines, service and supply systems, bridges,
culverts, tracks, ice or refrigeration plants and equipment, offices, buildings
and other structures and the equipment thereof, all machinery, engines, boilers,
dynamos, electric, gas and other machines, regulators, meters, transformers,
generators, motors, electrical, gas and mechanical appliances, conduits, cables,
water, steam heat, gas or other pipes, gas mains and pipes, service pipes,
fittings, valves and connections, pole and transmission lines, wires, cables,
tools, implements, apparatus, furniture and chattels; all franchises, consents
or permits, all lines for the transmission and distribution of electric current,
gas, steam heat or water for any purpose including towers, poles, wires, cables,
pipes, conduits, ducts and all apparatus for use in connection therewith; all
real estate, lands, easements, servitudes, licenses, permits, franchises,
privileges, rights of way and other rights in or relating to real estate or the
occupancy of the same and (except as herein or in the Mortgage, as heretofore
supplemented, expressly excepted) all the right, title and interest of the
Company in and to all other property of any kind or nature appertaining to
and/or used and/or occupied and/or enjoyed in connection with any property
hereinbefore or in the Mortgage, as heretofore supplemented, described.


TOGETHER with all and singular the tenements, hereditaments, prescriptions,
servitudes and appurtenances belonging or in anywise appertaining to the
aforesaid property or any part thereof, with the reversion and reversions,
remainder and remainders and (subject to the provisions of Section 57 of the
Mortgage) the tolls, rents, revenues, issues, earnings, income, product and
profits thereof, and all the estate, right, title and interest and claim
whatsoever, at law as well as in equity, which the Company now has or may
hereafter acquire in and to the aforesaid property and franchises and every part
and parcel thereof.
IT IS HEREBY AGREED by the Company that, subject to the provisions of subsection
(I) of Section 87 of the Mortgage, as heretofore supplemented, all the property,
rights and franchises acquired by the Company (by purchase, consolidation,
merger, donation, construction, erection or in any other way) after the date
hereof, except any herein or in the Mortgage, as heretofore supplemented,
expressly excepted, shall be and are as fully granted and conveyed hereby and as
fully embraced within the lien hereof and the lien of the Mortgage, as
heretofore supplemented, as if such property, rights and franchises were now
owned by the Company and were specifically described herein and conveyed hereby.
PROVIDED that the following are not and are not intended to be now or hereafter
granted, bargained, sold, released, conveyed, assigned, transferred, mortgaged,
hypothecated, affected, pledged, set over or confirmed hereunder and are hereby
expressly excepted from the lien and operation of the Mortgage, as supplemented,
viz: (1) cash, shares of stock, bonds, notes and other obligations and other
securities not specifically pledged, paid, deposited, delivered or held under
the Mortgage, as supplemented, or covenanted so to be; (2) merchandise,
equipment, apparatus, materials or supplies held for the purpose of sale or
other disposition in the usual course of business; fuel, oil and similar
materials and supplies consumable in the operation of any of the properties of
the Company; all aircraft, tractors, rolling stock, trolley coaches, buses,


8

--------------------------------------------------------------------------------





motor coaches, automobiles, motor trucks, and other vehicles and materials and
supplies held for the purpose of repairing or replacing (in whole or part) any
of the same; (3) bills, notes and accounts receivable, judgments, demands and
choses in action, and all contracts, leases and operating agreements not
specifically pledged under the Mortgage, as supplemented, or covenanted so to
be; the Company’s contractual rights or other interest in or with respect to
tires not owned by the Company; (4) the last day of the term of any lease or
leasehold which may be or become subject to the lien of the Mortgage, as
supplemented; (5) electric energy, gas, steam, water, ice, and other materials
or products generated, manufactured, produced, purchased or acquired by the
Company for sale, distribution or use in the ordinary course of its business;
all timber, minerals, mineral rights and royalties and all Gas and Oil
Production Property, as defined in Section 4 of the Mortgage, as supplemented;
(6) the Company’s franchise to be a corporation; and (7) any property heretofore
released pursuant to any provisions of the Indenture and not heretofore disposed
of by the Company-New Jersey, the Company-Montana, NorthWestern Energy or the
Company; provided, however, that the property and rights expressly excepted from
the lien and operation of the Mortgage, as supplemented, in the above
subdivisions (2) and (3) shall (to the extent permitted by law) cease to be so
excepted in the event and as of the date that either or both of the Trustees or
a receiver or trustee shall enter upon and take possession of the Mortgaged and
Pledged Property in the manner provided in Article XIII of the Mortgage by
reason of the occurrence of a Default as defined in Section 65 thereof.
TO HAVE AND TO HOLD all such properties, real, personal and mixed, granted,
bargained, sold, released, conveyed, assigned, transferred, mortgaged, pledged,
set over or confirmed by the Company as aforesaid, or intended so to be, unto
the Co-Trustee and (to the extent of its legal capacity to hold the same for the
purposes hereto) unto the Corporate Trustee, as Trustees, and their successors
and assigns forever.
IN TRUST NEVERTHELESS, for the same purposes and upon the same terms, trusts and
conditions and subject to and with the same provisos and covenants as are set
forth in the Mortgage, as supplemented, this Thirty-ninth Supplemental Indenture
being supplemental thereto.
AND IT IS HEREBY COVENANTED by the Company that all the terms, conditions,
provisos, covenants and provisions contained in the Mortgage, as supplemented,
shall affect and apply to the property hereinbefore described and conveyed and
to the estate, rights, obligations and duties of the Company and the Trustees
and the beneficiaries of the trust with respect to said property, and to the
Trustees and their successors as Trustees of said property in the same manner
and with the same effect as if the said property had been owned by the
Company-New Jersey at the time of the execution of the Mortgage, and had been
specifically and at length described in and conveyed to the Trustees, by the
Mortgage as a part of the property therein stated to be conveyed.
SUBJECT NEVERTHELESS, to the limitation permitted by subsection (I) of Section
87 of the Mortgage, as supplemented, namely, that notwithstanding the foregoing,
the Mortgage, as supplemented, shall not become or be or be required to become
or be a lien upon any of the properties or franchises owned by the Company on
the Transfer Date or thereafter acquired by the Company (by purchase,
consolidation, merger, donation, construction, erection or in any other way)
except (a) those acquired by it from NorthWestern Energy, and improvements,


9

--------------------------------------------------------------------------------





extensions and additions thereto and renewals and replacements thereof, (b) the
property made and used by the Company as the basis under any of the provisions
of the Indenture for the authentication and delivery of additional bonds or the
withdrawal of cash or the release of property or a credit under Section 39 or
Section 40 of the Indenture, and (c) such franchises, repairs and additional
property as may be acquired, made or constructed by the Company (1) to maintain,
renew and preserve the franchises covered by the Indenture, or (2) to maintain
the property mortgaged and intended to be mortgaged under the Indenture as an
operating system or systems in good repair, working order and condition, or (3)
in rebuilding or renewal of property, subject to the Lien under the Indenture,
damaged or destroyed, or (4) in replacement of or substitution for machinery,
apparatus, equipment, frames, towers, poles, wire, pipe, tools, implements and
furniture, subject to the Lien thereunder, which shall have become old,
inadequate, obsolete, worn out, unfit, unadapted, unserviceable, undesirable or
unnecessary for use in the operation of the property mortgaged and intended to
be mortgaged thereunder; provided, however, that said limitation permitted by
subsection (I) of Section 87 of the Mortgage, as supplemented, shall not apply
to the Colstrip Property (as defined in the Twenty-ninth Supplemental
Indenture), which pursuant to the Twenty-ninth Supplemental Indenture was
expressly made subject to the Lien of the Mortgage, as supplemented, and
constitutes Mortgaged and Pledged Property.
The Company further covenants and agrees to and with the Trustees and their
successors in said trust under the Indenture, as follows:
ARTICLE I
Forty-second Series of Bonds
Section 1.01.    General Terms of Bonds to be Issued.
(a)    There is hereby created a series of bonds designated: “3.98% Series due
September 17, 2049” (herein sometimes referred to as the “Forty-second Series”;
and the bonds of such Forty-second Series are sometimes hereinafter referred to
as the “Bonds of the Forty-second Series” or the “Bonds”), each of which shall
bear the descriptive title “First Mortgage Bond.” Bonds of the Forty-second
Series shall mature on September 17, 2049 and shall be issued as fully
registered bonds in denominations of $1,000 and in integral multiples thereof;
they shall bear interest at the rate of 3.98% per annum, payable in arrears, the
first interest payment to be made on March 17, 2020, and shall be for the period
from the date of first authentication of the Bonds of the Forty-second Series
through March 16, 2020, with subsequent interest payments payable semiannually
on March 17 and September 17 of each year (each such payment date, an “Interest
Payment Date”) until the principal of the Bonds of the Forty-second Series is
paid or made available for payment; the principal of and interest on each Bond
of the Forty-second Series to be payable at the office or agency of the Company
in the Borough of Manhattan, The City of New York, in such coin or currency of
the United States of America as at the time of payment is legal tender for
public and private debts. The Bonds of the Forty-second Series shall be dated as
in Section 10 of the Mortgage provided.
The Bonds of the Forty-second Series shall be issued substantially in the form
of Exhibit A hereto.
    


10

--------------------------------------------------------------------------------





At the option of the Holder, any Bonds of the Forty-second Series, upon
surrender thereof for cancellation at the office or agency of the Company in the
Borough of Manhattan, The City of New York, shall be exchangeable for a like
aggregate principal amount of bonds of the same series of other authorized
denominations.
The Bonds of the Forty-second Series shall be transferable upon the surrender
thereof for cancellation, together with a written instrument of transfer in form
approved by the Registrar, duly executed by the registered owner or by his duly
authorized attorney, at the office or agency of the Company in the Borough of
Manhattan, The City of New York.
Upon any exchange or transfer of Bonds of the Forty-second Series, the Company
may make a charge therefor sufficient to reimburse it for any tax or taxes or
other governmental charge, as provided in Section 12 of the Mortgage, but the
Company hereby waives any right to make a charge in addition thereto for any
exchange or transfer of Bonds of the Forty-second Series.
(b)    Upon the delivery of this Thirty-ninth Supplemental Indenture, Bonds of
the Forty-second Series in the aggregate principal amount of $100,000,000 are to
be issued and delivered, pursuant to Article V of the Mortgage, forthwith and
will be Outstanding in addition to $55,000,000 aggregate principal amount of
Bonds of the Thirtieth Series Outstanding, $161,000,000 aggregate principal
amount of Bonds of the Thirty-first Series Outstanding, $60,000,000 aggregate
principal amount of Bonds of the Thirty-second Series Outstanding, $40,000,000
aggregate principal amount of Bonds of the Thirty-third Series Outstanding,
$35,000,000 aggregate principal amount of Bonds of the Thirty-fourth Series
Outstanding, $15,000,000 aggregate principal amount of Bonds of the Thirty-fifth
Series Outstanding, $450,000,000 aggregate principal amount of Bonds of the
Thirty-sixth Series Outstanding, $75,000,000 aggregate principal amount of Bonds
of the Thirty-seventh Series Outstanding, $125,000,000 aggregate principal
amount of Bonds of the Thirty-eighth Series Outstanding, $144,660,000 aggregate
principal amount of Bonds of the Thirty-ninth Series Outstanding, $250,000,000
aggregate principal amount of Bonds of the Fortieth Series Outstanding, and
$50,000,000 aggregate principal amount of Bonds of the Forty-first Series
Outstanding at the date of delivery of this Thirty-ninth Supplemental Indenture.
Section 1.02.    Redemption.
(a)    Except upon the occurrence of a Default as in the Indenture provided, the
Bonds will not be subject to any mandatory redemption, sinking fund or other
obligation of the Company to amortize, redeem or retire the Bonds of the
Forty-second Series prior to maturity and, in any case, subject to Section
1.02(c) below, the Bonds of the Forty-second Series shall not be redeemable
prior to maturity at the option of any Holder of Bonds of the Forty-second
Series.
(b)(i)    Bonds of the Forty-second Series shall be redeemable, however, at the
option of the Company subject to the requirements of the Indenture in whole or
in part at any time and from time to time, prior to maturity, upon notice to the
Holders of such Bonds at his, her or its address last appearing in the Bond
Register by first class mail, mailed not less than 30 days but not more than 60
days prior to the date on which such Bonds are fixed to be redeemed (such date
fixed for redemption, the “Redemption Date”), in cash at a redemption price (the
“Redemption


11

--------------------------------------------------------------------------------





Price”) equal to (i) the sum of: (A) one hundred per centum (100%) of the
principal amount of Bonds to be redeemed then Outstanding, and (B) if, with
respect to the Bonds of the Forty-second Series the Redemption Date is earlier
than March 17, 2049, the Make-Whole Amount, if any; plus (ii) accrued and unpaid
interest to the Redemption Date. In the case of each partial redemption of the
Bonds of the Forty-second Series pursuant to this Section 1.02(b)(i), the
principal amount of the Bonds of the Forty-second Series to be redeemed shall be
allocated by the Company among all of the Bonds of the Forty-second Series at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for redemption. Any
notice of intention to redeem need not specify the Redemption Price but shall be
sufficient if it sets forth in brief terms the manner in which the Redemption
Price is to be calculated. Each such notice of intention to redeem shall specify
the Redemption Date (which shall be a Business Day), the aggregate principal
amount of the Bonds of the Forty-second Series to be redeemed on such date, the
principal amount of each such Bond held by such Holder to be redeemed, and the
interest to be paid on the Redemption Date with respect to such principal amount
being redeemed, and shall be accompanied by a certificate of an officer of the
Company as to the estimated Make-Whole Amount, if any, due in connection with
such redemption (calculated as if the date of such notice were the Redemption
Date), setting forth the details of such computation. Two Business Days prior to
the Redemption Date, the Company shall deliver to each Holder of such Bonds,
with a copy to the Corporate Trustee, a certificate of an officer specifying the
calculation of such Make-Whole Amount, if any, as of the specified Redemption
Date.
(ii)    The Company shall not be required to make transfers or exchanges of
Bonds for a period of ten (10) days next preceding any Interest Payment Date, or
next preceding any designation of such Bonds to be redeemed. The Company shall
not be required to make transfers or exchanges of any such Bonds designated in
whole or in part for redemption. Unless the Company defaults in payment of the
Redemption Price, on or after the Redemption Date interest will cease to accrue
on the Bonds of the Forty-second Series or portions thereof called for
redemption.
(c)(i)    Notice of Challenge. In the event that any Person (other than the
Company) has standing to challenge and challenges (a “Challenge”) the order of
either the Federal Energy Regulatory Commission (“FERC”) or the Montana Public
Service Commission authorizing the sale of the Bonds within 30 days from the
date of issuance of either such order and the result of such Challenge is to
impair or is reasonably likely to impair the validity of the Bonds or any of the
terms of such Bonds, the Company shall within five Business Days after any
Responsible Officer has knowledge of the Challenge, give written notice of such
fact to the Holders of such Bonds. Such notice shall contain and constitute an
election to redeem such Bonds as described in Section 1.02(c)(ii) and shall be
accompanied by the certificate described in Section 1.02(c)(iii).
(ii)    Election to Redeem Bonds. The election to redeem Bonds contemplated by
Section 1.02(c)(i) shall be an election, in accordance with and subject to this
Section 1.02, to redeem all, but not less than all, the Bonds of the
Forty-second Series held by each Holder (in this case only, “Holder” in respect
of any Bond registered in the name of a nominee for a disclosed beneficial owner
shall mean such beneficial owner) on a date specified by the Company (the
“Proposed Challenge Redemption Date”). Such date shall be not less than


12

--------------------------------------------------------------------------------





30 days and not more than 60 days after the date of such election (if the
Proposed Challenge Redemption Date shall not be specified in such election, the
Proposed Challenge Redemption Date shall be the first Business Day after the
45th day after the date of such election).
(iii)    Officer’s Certificate. Such notice described in paragraph (c)(i) above
shall specify (A) the Proposed Challenge Redemption Date; (b) that such notice
is an election to redeem the Bonds of the Forty-second Series; (C) the principal
amount of each such Bond elected to be redeemed; (D) the interest that would be
due on each such Bond elected to be prepaid, accrued to the Proposed Challenge
Redemption Date; and (E) the facts and circumstances of such Challenge.
(iv)    Redemption. The Company shall, on the Proposed Challenge Redemption
Date, redeem all of the Bonds of the Forty-second Series held by each Holder.
The redemption price of the Bonds required by this Section 1.02(c) shall be an
amount equal to 100% of the outstanding principal amount of the Bonds of the
Forty-second Series so to be redeemed and accrued interest thereon to the date
of such redemption.
(d)    For purposes of this Section 1.02:
The term “Make-Whole Amount” means, with respect to any Bond, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Bond over the amount of such Called
Principal; provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Bond, the principal of such Bond
that is to be prepaid pursuant to Section 1.02(b)(i).
“Discounted Value” means, with respect to the Called Principal of any Bond, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Bond is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Bond,
.50% (50 basis points) over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded on
the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as


13

--------------------------------------------------------------------------------





of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. In the case of each determination under clause (i) or clause
(ii), as the case may be, of the preceding sentence, such implied yield will be
determined, if necessary, by (a) converting U.S. Treasury bill quotations to
bond-equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly between (1) the applicable U.S. Treasury security with
the maturity closest to and greater than such Remaining Average Life and (2) the
applicable U.S. Treasury security with the maturity closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Bond.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (a)
such Called Principal into (b) the sum of the products obtained by multiplying
(i) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (ii) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Bond, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date until September 17, 2049 with respect to the
Bonds of the Forty-second Series with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of such Bond, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 1.02(b)(i).
“Responsible Officer” means the chief financial officer, principal accounting
officer, treasurer, comptroller, and any other officer of the Company with
responsibility for the administration of this Section 1.02.
“Settlement Date” means, with respect to the Called Principal of any Bond, the
date on which such Called Principal is to be prepaid pursuant to Section
1.02(b)(i).
The Corporate Trustee shall be under no duty to inquire into, may conclusively
presume the correctness of, and shall be fully protected in acting upon the
calculation by the Company of any Redemption Price of the Bonds of the
Forty-second Series.
(e)    In the case of each redemption of the Bonds pursuant to this Section
1.02, the principal amount of such Bonds to be redeemed shall become due and
payable on the date fixed for such redemption as set forth in this Section 1.02.


14

--------------------------------------------------------------------------------





Section 1.03.    Interest.
The Bonds of the Forty-second Series shall bear interest for each Interest
Period (as hereinafter defined) at a rate per annum of 3.98%.
The period commencing on an Interest Payment Date and ending on the day next
preceding the next succeeding Interest Payment Date shall be an “Interest
Period”; provided that the first Interest Period shall begin on the date of the
first authentication of the Bonds and extend through March 16, 2020, the day
preceding the first Interest Payment Date.
Interest payments for the Bonds will be computed on the basis of a 360-day year
consisting of twelve 30-day months. If (x) an Interest Payment Date falls on a
day that is not a Business Day, subject to clause (y) such Interest Payment Date
will be the immediately succeeding Business Day with the same force and effect
as if made on the original Interest Payment Date, and no interest shall accrue
for the period from and after such original Interest Payment Date, and (y) any
payment of principal of or Make-Whole Amount on any Bond (including principal
due on the Redemption Date or Stated Maturity of such Bond) and the accrued
interest thereon that is due on a date that is not a Business Day shall be made
on the next succeeding Business Day with the same force and effect as if made on
the scheduled due date, except that in calculating the accrued interest due on
such next succeeding Business Day the additional days elapsed shall be included.
All dollar amounts resulting from such calculation will be rounded, if
necessary, to the nearest cent with one-half cent rounded upward.
Interest on any Bond which is payable, and is punctually paid or duly provided
for, on any Interest Payment Date shall be paid to the Person in whose name that
Bond (or one or more Predecessor Bonds) is registered at the close of business
on the Record Date for such interest; provided, however, that interest payable
at maturity (whether the stated maturity or maturity resulting from declaration
of acceleration, call for redemption or otherwise) shall be payable to the
Person to whom the principal of such Bond shall be payable.
ARTICLE II
Definitions
The following terms shall have the meanings provided herein for all purposes of
this Supplemental Indenture, unless the context clearly requires otherwise (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
“Bond Purchase Agreement” means that certain Bond Purchase Agreement dated June
26, 2019 between the Company and the Purchasers of the Bonds listed in Schedule
A thereto.
“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
or a day on which banking institutions or trust companies are authorized or
obligated by law or executive order to close in The City of New York.
“Holder” means a Person in whose name a Bond is registered.


15

--------------------------------------------------------------------------------





“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, association, joint-stock company, trust,
joint venture, government, or any agency or political subdivision thereof or any
other entity.
“Predecessor Bond” of any particular Bond means every previous Bond evidencing
all or a portion of the same debt as that evidenced by such particular Bond;
and, for the purposes of this definition, any Bond authenticated and delivered
under Section 2 of the Indenture in exchange for or in lieu of a mutilated,
destroyed, lost or stolen Bond shall be deemed to evidence the same debt as the
mutilated, destroyed, lost or stolen Bond.
“Record Date” means, with respect to any Interest Payment Date, the March 3 or
September 3 (whether or not a Business Day), as the case may be, next preceding
such Interest Payment Date.
“Registrar” means the Person appointed by the Company to maintain the Bond
register, in which register, subject to such reasonable regulations as the
Company may prescribe, the Company shall provide for the registration of Bonds
and for the exchange and transfer of Bonds.
“Stated Maturity” when used with respect to any obligation or any installment of
principal thereof or interest thereon, means the date on which the principal of
such obligation or such installment of principal (whether as a result of
scheduled amortization or otherwise) or interest is due and payable (without
regard to any provisions for redemption, prepayment, acceleration, purchase or
extension).
ARTICLE III
Reservation of Right to Make Amendments
Section 3.01    The Company reserves the right, without any consent or other
action by the Holders of Bonds of the Forty-second Series, or bonds of any
subsequent series, to make such amendments to the Mortgage (as supplemented) as
shall be necessary in order to cause there to be excluded from the Mortgaged and
Pledged Property and the Lien of the Mortgage (as supplemented) at all times,
including, without limitation, in the event and following the date that either
or both of the Trustees or a receiver or trustee shall enter upon and take
possession of the Mortgaged and Pledged Property in the manner provided in
Article XIII of the Mortgage (as supplemented) by reason of the occurrence of a
Default as defined in Section 65 thereof, all of the Company’s right, title and
interest, whenever arising or acquired, in, to and under all accounts (as
defined in the Uniform Commercial Code as in effect from time to time in the
State of New York), all accounts receivable, all payments for goods sold or
leased or for services rendered (whether or not they have been earned by
performance), all rights in any merchandise or goods which any of the foregoing
may represent, all rights, title, security and guaranties with respect to any or
all of the foregoing, and all proceeds (as defined in the Uniform Commercial
Code as in effect from time to time in the State of New York) of, and all
collections from or with respect to, any or all of the foregoing.


16

--------------------------------------------------------------------------------





ARTICLE IV
Amendments to Mortgage
Section 4.01.    So long as any of the Bonds of the Forty-second Series remain
Outstanding, Section 7 of the Mortgage is amended by adding at the end thereof
the following additional paragraphs:
If any bonds Outstanding at the date of a Net Earning Certificate (except any
for the refunding of which the bonds applied for are to be issued) or any bonds
then applied for in pending applications (including the application in
connection with which such Net Earning Certificate is made) bear or are to bear
interest at a variable rate or variable rates such that the interest
requirements with respect to such bonds for any twelve (12) month period prior
to the stated maturity date of such bonds are not determinable at the date of
such Net Earning Certificate (any such bonds being referred to as “Variable Rate
Bonds”), then (in lieu of setting forth the Annual Interest Requirements (as
otherwise prescribed by this Section 7), such Net Earning Certificate shall (A)
set forth (i) the sum of the amounts required by clauses (i) through (iv) of
paragraph (B) of this Section 7 (in the case of such clauses (i) and (ii),
excluding the interest requirements in respect of the Variable Rate Bonds) (the
sum of such amounts being referred to herein and to be referred to in such Net
Earning Certificate as the “Fixed Rate Interest Amount”), and (ii) the amount
(referred to herein and to be referred to in such Net Earning Certificate as the
“Maximum Permitted Variable Rate Interest Amount”) by which (x) one-half of the
Adjusted Net Earnings of the Company set forth in such Net Earning Certificate,
exceeds (y) the Fixed Rate Interest Amount set forth in such Net Earning
Certificate, and (ii) if such Net Earning Certificate is accompanied by a
certificate of an independent (as hereinafter defined) investment banking firm,
signed by a managing director or officer thereof, to the effect that, based upon
historical fluctuations in the indices upon which the variable rate or variable
rates borne by the Variable Rate Bonds are based, and taking into account the
margins to be added to or subtracted from such indices and/or any other
adjustments to be made in determining such variable rate or variable rates and
prevailing and projected conditions in the markets influencing such indices,
such independent (as hereinafter defined) investment banking firm believes (or
is of the view), as of the date of such certificate, that the aggregate amount
of interest to be payable on all of the Variable Rate Bonds during any period of
twelve (12) months prior to the stated maturity date last to occur of any of the
Variable Rate Bonds will not exceed the Maximum Permitted Variable Rate Interest
Amount (as calculated by the Company in such Net Earning Certificate without any
responsibility on the part of such independent (as hereinafter defined)
investment banking firm for the calculation thereof), such Net Earning
Certificate shall be deemed for all purposes of the Mortgage (including, without
limitation, Sections 26, 28 and 29 of the Mortgage) to show Adjusted Net
Earnings of the Company to be as required by Section 27 of the Mortgage. As used
in this Section 7, “independent” means, with respect to an investment banking
firm that provides a certificate pursuant to this Section 7, that: (i) such


17

--------------------------------------------------------------------------------





investment banking firm is competent to provide such certificate (and such
investment banking firm shall be conclusively presumed to be competent to
provide such certificate if such investment banking firm is an investment
banking firm of nationally recognized standing and engages in interest rate swap
transactions in the ordinary course of its business); (ii) such investment
banking firm does not have any direct or indirect investment in the Company or
in any bonds that, as of the date of such certificate, are Outstanding or the
subject of a pending application for authentication and delivery under the
Mortgage (including, without limitation, any bonds that are subject of the Net
Earning Certificate to which such certificate relates) or in any affiliate of
the Company (other than de minimus amounts of loans or securities of the Company
or affiliates of the Company held in its or its affiliates’ accounts and any
investment in, or ownership of, additional securities or loans of the Company or
affiliates of the Company resulting from its market making activities in the
ordinary course of its business); (iii) such investment banking firm is not, and
none of its officers or directors is, an affiliate of the Company; and (iv) such
investment banking firm is not acting as an underwriter with respect to any
bonds that are the subject of the Net Earning Certificate to which such
certificate relates or as an arranger or provider of the loans, extensions of
credit or other securities (if any) for which such bonds are collateral
security.
If the Company is a successor corporation (within the meaning of Section 86 of
this Indenture), the “Adjusted Net Earnings of the Company” as set forth in each
Net Earning Certificate shall be calculated as described in the last two
sentences of Section 86 of this Indenture.
Section 4.02.    So long as any of the Bonds of the Forty-second Series remain
Outstanding, Section 27 of the Mortgage is amended by adding at the end thereof
the following additional sentence:
As described in the penultimate paragraph of Section 7 hereof, and subject to
the conditions therein specified, a Net Earning Certificate shall be deemed to
show Adjusted Net Earnings of the Company to be as required by this Section 27
(without any necessity for such Net Earning Certificate to specify Annual
Interest Requirements).
Section 4.03.    So long as any of the Bonds of the Forty-second Series are
Outstanding, Section 86 of the Mortgage is amended by adding at the end thereof
the following additional sentences:
For the avoidance of any doubt, it is expressly stated that in the event that a
successor corporation (having succeeded to and having been substituted for the
Company in accordance with this Section 86) shall exercise any right under this
Indenture (whether as to the issuance of additional bonds (including, without
limitation, the Bonds of the Forty-second Series), the withdrawal of cash, the
release of property, the taking of credit under Section 39 or Section 40 hereof,
or otherwise) and a Net Earning Certificate shall be required by the terms of
this


18

--------------------------------------------------------------------------------





Indenture in connection therewith, the “Adjusted Net Earnings of the Company”
shall be, and shall be stated in such Net Earning Certificate to be, the lesser
of (A) the amount (for the applicable period selected in accordance with
paragraph (A) of Section 7 of this Indenture) determined in accordance with
paragraph (A) of Section 7 of this Indenture (and the other provisions of such
Section 7 that are relevant to such paragraph) on the basis of (i) the items set
forth in clauses (1), (2), (4) and (6) of paragraph (A) of such Section 7 being
such portions of such items of such successor corporation as are reasonably
allocated by such successor corporation to or from the Mortgaged and Pledged
Property as a plant or plants and an operating system or operating systems (and
if, on the date of a Net Earning Certificate, such successor corporation shall
be a party to any other general or first mortgage indenture and deed of trust
relating to property other than the Mortgaged and Pledged Property and the lien
of such other mortgage indenture and deed of trust shall not have been
discharged, such reasonable allocation shall be in a manner consistent with the
manner of allocation utilized and/or to be utilized by such successor
corporation in making calculations of the “Adjusted Net Earnings of the Company”
(or other comparable term) under and as defined in such other mortgage indenture
and deed of trust), (ii) the item set forth in clause (8) of paragraph (A) of
such Section 7 being calculated without regard to income (net) derived from any
electric and/or gas utility business of the successor corporation in which the
Mortgaged and Pledged Property is not utilized (but otherwise in accordance with
such Section 7), and (iii) the item set forth in clause (10) of paragraph (A) of
such Section 7 being calculated without regard to sub-clause (b) of such clause
and without regard to the proviso to such clause (but otherwise in accordance
with such clause), and (B) the amount (for the applicable period selected in
accordance with paragraph (A) of Section 7 of this Indenture) determined in
accordance with paragraph (A) of Section 7 of this Indenture (and the other
provisions of such Section 7 that are relevant to such paragraph) (without any
allocation or distinction as to the derivation of the items set forth in any of
the clauses of paragraph (A) of such Section 7, other than allocation or
distinction between (i) the electric and/or gas utility business or businesses
in which such successor corporation is engaged (whether or not the Mortgaged and
Pledged Property is utilized in connection therewith), and (ii) the other
business or businesses in which such successor corporation is engaged (with such
other business or businesses being given effect under the items set forth in
clauses (8) and (10) of paragraph (A) of such Section 7)). Each such Net Earning
Certificate shall contain a statement of the signers of such Net Earning
Certificate that, in the opinion of such signers, the allocations made in the
calculations of “Adjusted Net Earnings of the Company” as set forth in such Net
Earning Certificate are in accordance with the requirements of the preceding
sentence of this Section 86.
Section 4.04    For so long as any Bonds of the Forty-second Series are
Outstanding, the Company shall not subject, or permit to be subjected, any
Mortgaged and Pledged Property under the Mortgage to the lien of the Company’s
General Mortgage Indenture and Deed of Trust dated as of August 1, 1993, as
amended and supplemented.


19

--------------------------------------------------------------------------------





ARTICLE V
Home Office Payment
So long as any Purchaser (as such term is defined in the Bond Purchase
Agreement) or its nominee shall be the Holder of any Bond, and notwithstanding
anything contained in the Indenture or in such Bond to the contrary, the Company
will pay all sums becoming due on such Bond for principal or premium, if any,
and interest by the method and at the address specified for such purpose below
such Holder’s name in Schedule A to the Bond Purchase Agreement, as certified to
the Corporate Trustee by the Company, or by such other method or at such other
address as such Holder shall have from time to time specified to the Company and
the Corporate Trustee in writing for such purpose, without the presentation or
surrender of such Bond unless such Bond is to be paid or redeemed in full, in
which case, as a condition to such payment, such Bond shall be presented and
surrendered at the place of payment most recently designated by the Company
pursuant to Section 13 of the Indenture. Prior to any sale or other disposition
of any Bond held by any such Holder, such Holder, by its acceptance of a Bond,
agrees that it will, at its election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such Bond to the Corporate Trustee in exchange for a new Bond or
Bonds of the same series in a principal amount giving effect to such payments of
principal and interest pursuant to Section 13 of the Indenture, and in either
case shall promptly notify the Company and the Corporate Trustee of the name and
address of the transferee of any such Bond so sold or disposed of. The Company
will afford the benefits of this Article V to any Institutional Investor (as
such term is defined in the Bond Purchase Agreement) that is the direct or
indirect transferee of any Bond purchased by any such Purchaser or its nominee
and that has made the same agreement relating to such Bond as is contemplated by
this Article V.


ARTICLE VI
Miscellaneous Provisions
Section 6.01. Subject to the amendments provided for in this Thirty-ninth
Supplemental Indenture, the terms defined in the Mortgage, as heretofore
supplemented, shall, for all purposes of this Thirty-ninth Supplemental
Indenture, have the meanings specified in the Mortgage, as heretofore
supplemented.
Section 6.02. The Trustees hereby accept the trusts herein declared, provided,
created or supplemented and agree to perform the same upon the terms and
conditions herein and in the Mortgage, as heretofore supplemented, set forth and
upon the following terms and conditions:
The Trustees shall not be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Thirty-ninth Supplemental Indenture or
for or in respect of the recitals contained herein, all of which recitals are
made by the Company solely. In general, each and every term and condition
contained in Article XVII of the Mortgage shall apply to and form part of this
Thirty-ninth Supplemental Indenture with the same force and effect as if the
same were herein set forth in full with such omissions, variations and
insertions, if any, as may be appropriate to make the same conform to the
provisions of this Thirty-ninth Supplemental Indenture.


20

--------------------------------------------------------------------------------





Section 6.03. Whenever in this Thirty-ninth Supplemental Indenture any of the
parties hereto is named or referred to, this shall, subject to the provisions of
Articles XVI and XVII of the Mortgage, be deemed to include the successors and
assigns of such party, and all the covenants and agreements in this Thirty-ninth
Supplemental Indenture contained by or on behalf of the Company, or by or on
behalf of the Trustees shall, subject as aforesaid, bind and inure to the
respective benefit of the respective successors and assigns of such parties,
whether so expressed or not.
Section 6.04. Nothing in this Thirty-ninth Supplemental Indenture, expressed or
implied, is intended, or shall be construed, to confer upon, or to give to, any
person, firm or corporation, other than the parties hereto and the holders of
the bonds and coupons Outstanding under the Indenture, any right, remedy or
claim under or by reason of this Thirty-ninth Supplemental Indenture or any
covenant, condition, stipulation, promise or agreement hereof, and all the
covenants, conditions, stipulations, promises and agreements in this
Thirty-ninth Supplemental Indenture contained by or on behalf of the Company
shall be for the sole and exclusive benefit of the parties hereto, and of the
holders of the bonds and coupons Outstanding under the Indenture.
Section 6.05. This Thirty-ninth Supplemental Indenture shall be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.
Section 6.06. All notices and communications from a Holder to the Trustees
provided for hereunder shall be in writing and sent to the Corporate Trustee (a)
by telecopy if the sender on the same day sends to the Corporate Trustee a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent to the Corporate Trustee at
240 Greenwich Street, 7E, New York, New York, 10286; Attention: Corporate Trust
Division - Corporate Finance Unit or at such other address as the Corporate
Trustee shall have specified to the Company in writing. Notices under this
Section 6.06 will be deemed given only when actually received.




 




21

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, NORTHWESTERN CORPORATION has caused its corporate name to be
hereunto affixed, and this instrument to be signed and sealed by one of its Vice
Presidents, and its seal to be attested by its Corporate Secretary or one of its
Assistant Corporate Secretaries for and in its behalf, and THE BANK OF NEW YORK
MELLON, in token of its acceptance of the trust hereby created, has caused its
corporate name to be hereunto affixed, and this instrument to be signed and
sealed by one of its Vice Presidents or one of its Assistant Vice Presidents,
and its corporate seal to be attested by one of its Assistant Vice Presidents,
Assistant Secretaries or Assistant Treasurers, and BEATA HARVIN, for all like
purposes, has hereunto set his hand and affixed his seal, as of the day and year
first above written.


NORTHWESTERN CORPORATION


By: /s/ Crystal D. Lail
Crystal D. Lail
Vice President and Controller
[SEAL]
Attest:
/s/ Timothy P. Olson
Timothy P. Olson
Senior Corporate Counsel and Corporate Secretary
Executed, sealed and delivered by
NORTHWESTERN CORPORATION
in the presence of:


/s/ Daniel Rausch


/s/ Emilie Ng








 








[Signature Page to the Thirty-ninth Supplemental Indenture]






--------------------------------------------------------------------------------





STATE OF SOUTH DAKOTA    )
) ss.
COUNTY OF MINNEHAHA    )
This instrument was acknowledged before me on this 12th day of September, 2019,
by Crystal D. Lail, Vice President and Controller, of NORTHWESTERN CORPORATION,
a Delaware corporation.


/s/ Nancy Thompson
Notary Public


[SEAL]
































 














[Acknowledgment to the Thirty-ninth Supplemental Indenture]




--------------------------------------------------------------------------------





THE BANK OF NEW YORK MELLON,
as Corporate Trustee




By: /s/ Francine Kincaid
Name: Francine Kincaid
Title: Vice President
[SEAL]
Attest:
/s/ Ignazio Tamburello
Name: Ignazio Tamburello
Title: Vice President




Executed, sealed and delivered by
THE BANK OF NEW YORK MELLON
in the presence of:


/s/ Lisha John
Lisha John


/s/ Erin Self
Erin Self


















[Signature Page to the Thirty-ninth Supplemental Indenture]






--------------------------------------------------------------------------------





STATE OF NEW YORK    )
) ss.
COUNTY OF NEW YORK    )
This instrument was acknowledged before me on this 12th day of September, 2019,
by Francine Kincaid, Vice President of THE BANK OF NEW YORK MELLON, a New York
corporation.


/s/ Bret S. Derman
Notary Public






























 














[Acknowledgment to the Thirty-ninth Supplemental Indenture]






--------------------------------------------------------------------------------





Beata Harvin [L.S.]
Beata Harvin, as Co-Trustee


Executed, sealed and delivered by
BEATA HARVIN in the presence of:


/s/ Thomas Hacker
Thomas Hacker


/s/ Mary Miselis
Mary Miselis






















































[Signature Page to the Thirty-ninth Supplemental Indenture]




--------------------------------------------------------------------------------





STATE OF NEW YORK    )
) ss.
COUNTY OF NEW YORK    )
This instrument was acknowledged before me on this 11th day of September, 2019,
by Beata Harvin, as Co-Trustee under the Mortgage and Deed of Trust dated as of
October 1, 1945, with NorthWestern Corporation.


/s/ Tamara L. Nolbers
Notary Public






























 














[Acknowledgment to the Thirty-ninth Supplemental Indenture]




--------------------------------------------------------------------------------





EXHIBIT A
FORM OF BOND
(FACE OF BOND)
THIS BOND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”) AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED OR PLEDGED
UNLESS REGISTERED PURSUANT TO THE PROVISIONS OF SUCH ACT OR AN EXEMPTION
THEREFROM IS AVAILABLE, EXCEPT UNDER CIRCUMSTANCES WHERE NEITHER SUCH
REGISTRATION NOR SUCH AN EXEMPTION IS REQUIRED BY LAW.


NORTHWESTERN CORPORATION
FIRST MORTGAGE BOND, 3.98% SERIES DUE SEPTEMBER 17, 2049


No. TR-[_____]                                         PPN: 668074 G#8
$_______________
    


NORTHWESTERN CORPORATION, a corporation organized and existing under the laws of
the State of Delaware (hereinafter called the “Company”), for value received,
hereby promises to pay to ______________________ or its registered assigns, on
September 17, 2049 at the office or agency of the Company in the Borough of
Manhattan, The City of New York, $______________ dollars in such coin or
currency of the United States of America as at the time of payment is legal
tender for public and private debts, and to pay to the Holder hereof interest
thereon from the date of first authentication of Bonds of the series herein
designated, at the rate per annum of 3.98% (computed on the basis of a 360-day
year of twelve 30-day months), in like coin or currency at such office or agency
on March 17 and September 17 in each year, until the Company’s obligation with
respect to the payment of such principal shall have been discharged; provided,
however that, to the extent permitted by law, during the continuance of a
Default, the interest rate shall be a rate per annum from time to time equal to
the greater of (i) the Interest Rate plus 2% or (ii) 2% over the rate of
interest publicly announced by The Bank of New York Mellon from time to time in
New York, New York as its “base” or “prime” rate.
This Bond is issued by the Company pursuant to the Thirty-ninth Supplemental
Indenture, dated as of September 1, 2019, between the Company and the Trustees
(such supplemental indenture, the “Thirty-ninth Supplemental Indenture”). The
terms of this Bond shall be those specified herein and pursuant to the Mortgage
(as hereinafter defined), as heretofore amended and supplemented, including by
the Thirty-ninth Supplemental Indenture.
The provisions of this Bond are continued on the reverse hereof and such
continued provisions shall for all purposes have the same effect as though set
fully forth at this place.




--------------------------------------------------------------------------------





This Bond shall not become obligatory until The Bank of New York Mellon, the
Corporate Trustee under the Mortgage, or its successor thereunder, shall have
signed the form of authentication certificate endorsed hereon.
IN WITNESS WHEREOF, NORTHWESTERN CORPORATION has caused this instrument to be
signed in its corporate name by its Chairman of the Board or its President or
one of its Vice-Presidents by his signature or a facsimile thereof, and its
corporate seal to be impressed or imprinted hereon and attested by its Secretary
or one of its Assistant Secretaries by his/her signature or a facsimile thereof.
Dated: _____________________
NORTHWESTERN CORPORATION
    


By ____________________________



Attest: ____________________________
    




 




--------------------------------------------------------------------------------





CORPORATE TRUSTEE’S AUTHENTICATION CERTIFICATE
This Bond is one of the Bonds, of the series herein designated, described or
provided for in the within-mentioned Mortgage.


THE BANK OF NEW YORK MELLON,
as Corporate Trustee
    


By ____________________________
Authorized Signatory
 




--------------------------------------------------------------------------------





(REVERSE OF BOND)


General
This Bond is one of an issue of Bonds of the Company issuable in series and is
one of a series known as its First Mortgage Bonds, 3.98% Series due September
17, 2049, all bonds of all series issued and to be issued under and equally
secured by (except in so far as any sinking or other fund, established in
accordance with the provisions of the Mortgage hereinafter mentioned, may afford
additional security for the bonds of any particular series) a Mortgage and Deed
of Trust (herein, together with any indenture supplemental thereto, called the
“Mortgage”), dated as of October 1, 1945, executed by the Company to Guaranty
Trust Company of New York (The Bank of New York Mellon, successor) and Arthur E.
Burke (Beata Harvin, successor), as Trustees. Reference is made to the Mortgage
for a description of the property mortgaged and pledged, the nature and extent
of the security, the rights of the holders of the bonds and of the Trustees in
respect thereof, the duties and immunities of the Trustees and the terms and
conditions upon which the bonds are, and are to be, secured and the
circumstances under which additional Bonds may be issued. With the consent of
the Company and to the extent permitted by and as provided in the Mortgage, the
rights and obligations of the Company and/or the rights of the holders of the
bonds and/or coupons and/or the terms and provisions of the Mortgage may be
modified or altered by affirmative vote of the holders of at least 66 2/3% in
principal amount of the bonds then outstanding under the Mortgage and, if the
rights of the holders of one or more, but less than all, series of bonds then
outstanding are to be affected, then also by affirmative vote of the holders of
at least 66 2/3% in principal amount of the bonds then outstanding of each
series of bonds so to be affected (excluding in any case bonds disqualified from
voting by reason of the Company’s interest therein as provided in the Mortgage);
provided that, without the consent of the holder hereof, no such modification or
alteration shall, among other things, impair or affect the right of the holder
to receive payment of the principal of (and premium, if any) and interest on
this Bond, on or after the respective due dates expressed herein, or permit the
creation of any lien equal or prior to the lien of the Mortgage or deprive the
holder of the benefit of a lien on the mortgaged and pledged property.
The principal hereof may be declared or may become due prior to the maturity
date hereinbefore named on the conditions, in the manner and at the time set
forth in the Mortgage, upon the occurrence of a Default as in the Mortgage
provided.
This Bond is transferable as prescribed in the Mortgage by the Holder hereof in
person, or by his duly authorized attorney, at the office or agency of the
Company in the Borough of Manhattan, The City of New York, upon surrender and
cancellation of this Bond, and upon payment, if the Company shall require it, of
the transfer charges provided for in the Thirty-ninth Supplemental Indenture,
and, thereupon, a new fully registered bond of the same series for a like
principal amount will be issued to the transferee in exchange herefor as
provided in the Mortgage; provided that, this Bond shall also be subject to the
restrictions on transfer and exchange that appear above. The Company and the
Trustees may deem and treat the person in whose name this Bond is registered as
the absolute owner hereof for the purpose of receiving payment and for all other
purposes and neither the Company nor the Trustees shall be affected by any
notice to the contrary.




--------------------------------------------------------------------------------





In the manner prescribed in the Mortgage, any Bonds of this series, upon
surrender thereof, for cancellation, at the office or agency of the Company in
the Borough of Manhattan, The City of New York, are exchangeable for a like
aggregate principal amount of registered Bonds of the same series of other
authorized denominations.
No recourse shall be had for the payment of the principal of or interest on this
Bond against any incorporator or any past, present or future subscriber to the
capital stock, stockholder, officer or director of the Company or of any
predecessor or successor corporation, as such, either directly or through the
Company or any predecessor or successor corporation, under any rule of law,
statute or constitution or by the enforcement of any assessment or otherwise,
all such liability of incorporators, subscribers, stockholders, officers and
directors being released by the holder or owner hereof by the acceptance of this
Bond and being likewise waived and released by the terms of the Mortgage.
Capitalized terms used in this Bond shall have the meanings ascribed to them in
the Thirty-ninth Supplemental Indenture or in the Mortgage.
Interest
The Bonds shall bear interest for each Interest Period (as hereinafter defined)
at a rate per annum of 3.98% (the “Interest Rate”), as set forth in Section 1.03
of the Thirty-ninth Supplemental Indenture.
The period commencing on an Interest Payment Date and ending on the day
preceding the next succeeding Interest Payment Date shall be an “Interest
Period,” provided that the first Interest Period shall begin on the date of the
first authentication of the Bonds and extend through March 17, 2019, the day
preceding the first Interest Payment Date. Interest on this Bond shall accrue
from the date of the first authentication of the Bonds to the first Interest
Payment Date and, thereafter, shall accrue from the most recent Interest Payment
Date to which interest has been paid or duly provided for.
Interest payments for the Bonds will be computed on the basis of a 360-day year
consisting of twelve 30-day months. If (x) an Interest Payment Date falls on a
day that is not a Business Day, subject to clause (y) such Interest Payment Date
will be the immediately succeeding Business Day with the same force and effect
as if made on the original Interest Payment Date, and no interest shall accrue
for the period from and after such original Interest Payment Date, and (y) any
payment of principal of or Make-Whole Amount on any Bond (including principal
due on the Redemption Date or Stated Maturity of such Bond) and the accrued
interest thereon that is due on a date that is not a Business Day shall be made
on the next succeeding Business Day with the same force and effect as if made on
the scheduled due date, except that in calculating the accrued interest due on
such next succeeding Business Day the additional days elapsed shall be included.
All dollar amounts resulting from such calculation will be rounded, if
necessary, to the nearest cent with one-half cent rounded upward.
Interest on any Bond which is payable, and is punctually paid or duly provided
for, on any Interest Payment Date shall be paid to the Person in whose name that
Bond (or one or more Predecessor Bonds) is registered at the close of business
on the Record Date for such interest;




--------------------------------------------------------------------------------





provided, however, that interest payable at maturity (whether the stated
maturity or maturity resulting from declaration of acceleration, call for
redemption or otherwise) shall be payable to the Person to whom the principal of
such Bond shall be payable.
Redemption
The Bonds shall be redeemable at the option of the Company in whole or in part
at any time and from time to time, prior to maturity, upon notice to the Holders
of such Bonds at his, her or its address last appearing in the Bond Register by
first class mail, mailed not less than 30 days but not more than 60 days prior
to the date on which such Bonds are fixed to be redeemed (such date fixed for
redemption, the “Redemption Date”), in cash at a redemption price (the
“Redemption Price”) equal to (i) the sum of: (A) one hundred per centum (100%)
of the principal amount of Bonds to be redeemed then Outstanding, and (B) if the
Redemption Date is earlier than March 17, 2049 the Make-Whole Amount, if any;
plus (ii) accrued and unpaid interest to the Redemption Date. Any notice of
intention to redeem need not specify the Redemption Price but shall be
sufficient if it sets forth in brief terms the manner in which the Redemption
Price is to be calculated. Each such notice shall specify the Redemption Date
(which shall be a Business Day), the aggregate principal amount of the Bonds to
be redeemed on such date, the principal amount of each Bond held by such Holder
to be redeemed, and the interest to be paid on the Redemption Date with respect
to such principal amount being redeemed, and shall be accompanied by a
certificate of an officer of the Company as to the estimated Make-Whole Amount,
if any, due in connection with such redemption (calculated as if the date of
such notice were the Redemption Date), setting forth the details of such
computation. Two Business Days prior to the Redemption Date, the Company shall
deliver to each Holder of such Bonds a certificate of an officer specifying the
calculation of such Make-Whole Amount, if any, as of the specified Redemption
Date.
The term “Make-Whole Amount” means, with respect to any Bond, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Bond over the amount of such Called
Principal; provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Bond, the principal of such Bond
that is to be prepaid pursuant to Section 1.02(b)(i) of the Thirty-ninth
Supplemental Indenture.
“Discounted Value” means, with respect to the Called Principal of any Bond, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Bond is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Bond,
.50% (50 basis points) over the yield to maturity implied by (i) the yields
reported as of




--------------------------------------------------------------------------------





10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on the run U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. In the case of each determination under
clause (i) or clause (ii), as the case may be, of the preceding sentence, such
implied yield will be determined, if necessary, by (a) converting U.S. Treasury
bill quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the applicable U.S. Treasury
security with the maturity closest to and greater than such Remaining Average
Life and (2) the applicable U.S. Treasury security with the maturity closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Bond.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (a)
such Called Principal into (b) the sum of the products obtained by multiplying
(i) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (ii) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Bond, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date until September 17, 2049 with respect to such
Called Principal if no payment of such Called Principal were made prior to its
scheduled due date; provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of such Bond, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 1.02(b)(i).
“Settlement Date” means, with respect to the Called Principal of any Bond, the
date on which such Called Principal is to be prepaid pursuant to Section
1.02(b)(i) of the Thirty-ninth Supplemental Indenture.
The Corporate Trustee shall be under no duty to inquire into, may conclusively
presume the correctness of, and shall be fully protected in acting upon the
calculation by the Company of any Redemption Price of the Bonds.




--------------------------------------------------------------------------------





The Company shall not be required to make transfers or exchanges of Bonds for a
period of ten (10) days next preceding any Interest Payment Date, or next
preceding any designation of Bonds to be redeemed. The Company shall not be
required to make transfers or exchanges of any Bonds designated in whole or in
part for redemption.
 




--------------------------------------------------------------------------------





INSTRUMENT OF ASSIGNMENT AND TRANSFER


FOR VALUE-RECEIVED the undersigned hereby sell(s), assign(s) and transfer(s)
unto
Identifying Number of Assignee _________________________________________________
__________________________________________________________________________________
__________________________________________________________________________________
__________________________________________________________________________________
(Please print or typewrite name and address,
including zip code of Assignee)
the within Bond and all rights thereunder, hereby irrevocably constituting and
appointing _____ attorney to transfer said Bond on the books of the Company,
with full power of substitution in the premises.
Dated: ____________________________
 
___________________________________
Name:
NOTICE:
The signature to this assignment must correspond with the name as written upon
the first page of the within instrument in every particular, without alteration
or enlargement or any change whatsoever.

__________________________
Signature Guarantee


SIGNATURE GUARANTEE
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.








